As filed with the Securities and Exchange Commission on May 15, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Yukon , Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Rockne J. Timm 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to : Jonathan B. Newton Baker & McKenzie LLP 700 Louisiana, Suite 3000 Houston, Texas 77002 Tel: (713) 427-5000 Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this registration statement If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amounttobe Registered ProposedMaximum OfferingPricePerClass A Common Share ProposedMaximum AggregateOffering Price Amount of Registration Fee Class A common shares, no par value 11,707,979 $3.22 $37,699,692.38 $4,855.72 Total: 11,707,979 N/A $37,699,692.38 $4,855.72 Class A common shares purchase rights 11,707,979 N/A N/A 0 (1) Pursuant to Rule 416 of the Securities Act of 1933, as amended, there are also being registered hereunder such additional Class A common shares, no par value (the “ Class A Common Shares ”), as may be issued to the Selling Shareholder because of any future stock dividends, stock distributions, stock splits, similar capital readjustments or other anti-dilution adjustments. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act, based upon the U.S. dollar equivalent of the average of the high and low sales prices of the Class A Common Shares as reported on the TSX Venture Exchange on May 8, 2014. Based on an exchange rate of one Canadian dollar to $0.9185 U.S. dollars. (3) Each Class A Common Share registered hereunder includes an associated right to purchase from Gold Reserve Inc. (the “ Company ”) one additional Class A Common Share (the “ Purchase Rights ”) pursuant to the Company’s amended and restated shareholders rights plan agreement, dated as of June 11, 2009, as amended on June 27, 2012 (the “ Rights Plan ”). The Purchase Rights are not exercisable until the occurrence of events specified in the Rights Plan and are transferrable solely with the associated Class A Common Shares. The value attributable to the Purchase Rights, if any, is reflected in the value of the associated Class A Common Shares. (4) In accordance with Rule 457(g), no additional registration fee is required with respect to the Purchase Rights. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The Selling Shareholder may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 15, 2014 PROSPECTUS GOLD RESERVE INC. Up to 11,707,979 Class A Common Shares offered by the Selling Shareholder The selling shareholder named in the section “Selling Shareholder” (the “Selling Shareholder”) may from time to time offer and sell, in one or more offerings, up to 11,707,979 Class A Common Shares, no par value per share (“Class A Common Shares”), of Gold Reserve Inc. (the “Company”) held by the Selling Shareholder. The Class A Common Shares offered hereby (individually, or collectively, the “Securities”) may be offered from time to time by the Selling Shareholder through ordinary brokerage transactions, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices and in other ways as described in the “Plan of Distribution.” The Securities explicitly do not include (i) any outstanding Class A Common Shares or (ii) Class A Common Shares that may be issued to the Selling Shareholder upon the conversion of the Company’s 5.50 % Senior Subordinated Convertible Notes due 2014 (“Modified Notes”) that are covered by the Company’s registration statement filed with the SEC on Form F-3, file number 333-186851. We will not receive any of the proceeds from the resale of these Securities. Our Class A
